Civil action to recover damages for an alleged negligent injury.
Plaintiff was employed as hostler and was engaged in removing plug, preparatory to cleaning engine or boiler on 17 February, 1933, when wrench, two and one-half feet long, fell upon his leg and injured him. "The day I was hurt my boy went under the engine with me and held up the wrench until I loosened the plug. I washed the mud out of the boiler and put the plug back in. The boy was outside. I could have had the boy help me but didn't think I needed him. I had put the wrench off and on many a time and thought I could do it again. The only trouble was the plug was too large so that I had to drive the wrench on the plug to get it on. It slipped off and pulled out because I didn't hammer it enough. It had slipped off before, but not when I would drive it tight enough."
Judgment of nonsuit entered at the close of plaintiff's evidence, from which plaintiff appeals, assigning error.
Affirmed on authority of Taylor v. R. R., 203 N.C. 218,165 S.E. 357; Bunn v. R. R., 169 N.C. 648, 86 S.E. 503; Bradley v. Coal Co.,169 N.C. 255, 85 S.E. 388.
Affirmed.